DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 April 2022 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dan Bennett on 30 June 2022.

The application has been amended as follows: 
CLAIMS:
13. (Currently Amended) A method, comprising:
receiving, by an electronic device, data defining an augmented reality (AR) environment
including a representation of a physical environment;
identifying an augmented region, the augmented region being represented by a collection of points associated with a boundary of a first real-world object within the physical environment, the augmented region being a two-dimensional region without depth information;
placing an AR object within the AR environment based on the augmented region;
identifying a three-dimensional plane representing a second real-world object within the physical environment; and
placing the AR object in the AR environment based on the three-dimensional plane, the three-dimensional plane being a three-dimensional region with a depth.

Reasons for Allowance
Claims 1, 4, 5, 8-20, 22, 23, and 25-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 9, 13, and 18 are allowable over the prior art of record since the cited references taken individually or in combination fails to particularly disclose or suggest a method, comprising: identifying an augmented region, the augmented region being represented by a collection of points associated with a boundary of a first real-world object within the physical environment, the augmented region being a two-dimensional region without depth information, as presented in the environment of the remaining limitations of claim 13 (and substantially similar limitations in each of independent claims 1, 9, and 18).  It is noted that the closest prior art, Maciocci (US Pub. 2012/0249741), shows receiving, by an electronic device, data defining an augmented reality (AR) environment including a representation of a physical environment; identifying a three-dimensional plane representing a second real-world object within the physical environment; and placing the AR object in the AR environment based on the three-dimensional plane, the three-dimensional plane being a three-dimensional region with a depth.  However, Maciocci fails to disclose or suggest identifying an augmented region, the augmented region being represented by a collection of points associated with a boundary of a first real-world object within the physical environment, the augmented region being a two-dimensional region without depth information; placing an AR object within the AR environment based on the augmented region.
The remaining claims depend from one of the above independent claims, either directly or indirectly, and are accordingly allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D SALVUCCI whose telephone number is (571)270-5748. The examiner can normally be reached M-F: 7:30-4:00PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW SALVUCCI/Primary Examiner, Art Unit 2613